 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    LEON EUGENE MORRIS,                                     Case No. 1:19-cv-00948-BAM (PC)
12                        Plaintiff,
13                                                            ORDER TRANSFERRING CASE TO THE
              v.
                                                              SACRAMENTO DIVISION OF THE
14    NANGALAMA, et al.,                                      EASTERN DISTRICT OF CALIFORNIA

15                        Defendants.
16

17           Plaintiff Leon Eugene Morris is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. ' 1983.

19           In his complaint, Plaintiff alleges violations of his civil rights by defendants. The alleged

20   violations took place at California State Prison, Sacramento in Sacramento County, which is part

21   of the Sacramento Division of the United States District Court for the Eastern District of California.

22   Therefore, the complaint should have been filed in the Sacramento Division.

23           The federal venue statute requires that a civil action, other than one based on diversity

24   jurisdiction, be brought only in “(1) a judicial district where any defendant resides, if all defendants

25   are residents of the State in which the district is located, (2) a judicial district in which a substantial

26   part of the events or omissions giving rise to the claim occurred, or a substantial part of the property

27   that is the subject of the action is situated, or (3) if there is no district in which an action may

28   otherwise be brought as provided in this section, any judicial district in which any defendant is
                                                          1
 1   subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

 2   Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

 3   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action will

 4   be transferred to the Sacramento Division. This Court will not decide Plaintiff’s pending motion

 5   to proceed in forma pauperis.

 6          Good cause appearing, IT IS HEREBY ORDERED that:

 7          1.      This action is transferred to the United States District Court for the Eastern District

 8                  of California sitting in Sacramento; and

 9          2.      All future filings shall refer to the new Sacramento case number assigned and shall

10                  be filed at:

11                                   United States District Court
                                     Eastern District of California
12                                   501 "I" Street, Suite 4-200
                                     Sacramento, CA 95814
13

14

15   IT IS SO ORDERED.
16
        Dated:     July 15, 2019                                /s/ Barbara   A. McAuliffe            _
17                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
